PORTER, Justice
(dissenting).
The people express their will through the laws enacted by the legislature. Conway v. Humbert, 82 S.D. 317, 145 N.W.2d 524 (1966).
In SDCL 26-8-19.3 the legislature expressed the public policy of this state concerning police detention of children. This statute provides:
A child shall not be detained by law enforcement officials any longer than is reasonably necessary to obtain his name, age, residence, and other necessary information and to contact his parents, guardian, or custodian, and to deliver him thereto, or to the place of detention.
In this case the police officer, acting without a warrant, took the juvenile to the police station. The officer did not then contact the parents as the statute requires. Instead, the juvenile was detained in the custody of the officer for the next two and one-half hours.
A parent whose child has been detained by police at the police station is entitled to prompt police notice of that important fact. Recognizing the deep significance to both parent and child of such a family crisis, the legislature has by statute directed that prompt notice of the detention be given.
No attempt was made here to give the required notice after the juvenile was detained. Thus we are not confronted with the question of the effect of a prompt, good faith, but unavailing effort by the police to comply with this statute.
SDCL 26-8-19.3 is the legislative recognition of a fundamental parental right. The legislative intent will be frustrated if the courts fail to give effect to the statute. Who will obey the statute in the future if we condone noncompliance here.
For the reasons above stated, and as set forth in the separate dissent of Justice Zas-trow, the motion to suppress should have been granted.